Title: Executive Pardon, [7 March] 1809
From: Madison, James
To: 


[7 March 1809]
James Madison, President of the United States of America
To all to whom these Presents shall come, Greeting—
Whereas it has been made to appear to me that a certain Negro lad, named Nathan, was, at a Circuit Court of the United States, for the county of Washington in the District of Columbia, holden in December last, duly convicted of a burglary by him committed in the house of Francis Clark, situate in the said County, and thereupon Judgment of death was rendered against him the said Negro Nathan, by the said Court, as by the record thereof will more fully appear: Now Be It Known, that I James Madison, President of the United States of America, for divers good causes, and considerations Me thereunto moving, do Pardon, remit, and release, to the said Negro Nathan the judgment aforesaid; requiring that all Prosecutions, and Judicial procedings for or on account thereof be forthwith stayed, and the Marshal for the said District, his deputies, and Officers to discharge him the said Negro Nathan out of Custody; Provided that he be detained for no other cause than what is above set forth.
In Testimony Whereof, I have caused the Seal of the United States, to be hereunto affixed, and Signed the Same with my hand at the City of Washington the Seventh day of March, A D 1809—and of the Independence of the United States of America the Thirty third.

James Madison
By the President
Rt. Smith Secretary of State
